Department of the Judiciary,
Honolulu, H. I., September 28, 1898.
To the President,

Sir:

Your communication of to-day’s date requests the opinion of the Justices of the Supreme Court upon the following question:
“In case of a request by the Executive Council for the appropriation of public moneys, during the vacations of the Legislature, has the Council of State the discretion within itself to decide what are the emergencies of war, invasion, rebellion, pestilence or other great public necessity which shall justify it in appropriating public moneys?”
We answer the question in the affirmative.
Your obedient servants,
A. F. Judd,
W. F. Frear,
W. Austin Whiting.